Case 19-15092-JDW     Doc 40    Filed 06/19/20 Entered 06/19/20 12:32:47   Desc Main
                               Document      Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: JIM BOST, JR.                                CASE NO: 19-15092
        DEBTOR                                      CHAPTER 7


                        MOTION TO COMPEL TURNOVER


      COMES NOW the Chapter 7 Trustee in the above captioned case, through

his attorney, and files this Motion to Compel Turnover pursuant to 11 U.S.C.

§521, 542 and 704; Federal Rule of Bankruptcy Procedure 4002; as well as Local

Rules 4002, and states:

      1.     On December 18, 2019, the Debtor filed a voluntary petition for relief

under Chapter 7 of the United States Bankruptcy Code. The undersigned was

appointed as the Chapter 7 Trustee in this case.

      2.     Debtor requested and was granted an extension of the deadline to file

his schedules to January 16, 2020.        On January 15, 2020, Debtor filed his

Schedules A through J with this Court.

      3.     Debtor’s Schedule G: Executory Contract and Unexpired Leases only

lists a contract for internet services with Comcast Business. However, the Trustee

has discovered that debtor had an unexpired lease when the case was filed for

part of his real property. Further, the Debtor entered into a post-petition lease on

a different piece of real estate.

      4.     The Trustee has requested an accounting of all rental payments

received by the Debtor since the case was filed but Debtor has refused to provide

this information.
Case 19-15092-JDW    Doc 40    Filed 06/19/20 Entered 06/19/20 12:32:47   Desc Main
                              Document      Page 2 of 3



      5.    The real property is not exempt and is property of the estate.

      6.    The Trustee has requested proof of insurance on the real property but

the Debtor has refused to provide proof of insurance on any of the property.

      7.    Pursuant to 11 U.S.C. §542 all entities are required to turnover

property of the estate to the Trustee.

      8.    To properly administer the estate, the Trustee requires turnover of an

accounting reflecting all rent payments made since the case was filed, proof of any

insurance on the real estate and keys to the structures on the real estate.

      9.    The Trustee also requires the Debtor to turnover physical possession

of the real estate and reasonably cooperate with the Trustee so the he can secure

the premises and appraise the property for sale.

      10.   Lastly, the Trustee requires turnover of any rental payments to the

Trustee, unless a lienholder on the real estate has a valid assignment of rents, in

which case the payments should be turned over to the lienholder.

      WHEREFORE, the Trustee requests this Court compel the Debtor to

turnover the documents, items and information requested as set out above and to

reasonably cooperate with the Trustee to allow him to administer the estate or face

sanctions for not complying with this Court’s order.

      RESPECTFULLY submitted, this the 19th day of June 2020.

                                         ___/s/William L. Fava     _____
                                         WILLIAM L. FAVA (MSB# 101348)
                                         Chapter 7 Trustee
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 19-15092-JDW   Doc 40    Filed 06/19/20 Entered 06/19/20 12:32:47   Desc Main
                             Document      Page 3 of 3



                         CERTIFICATE OF SERVICE

      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this

day mailed a true and correct copy of the above Motion to Compel Turnover to

the following:

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      All parties on the attached matrix

      Tenant
      250 East Main Street
      Senatobia, MS 38668

      Tenant
      1351 Hwy 51 South
      Senatobia, MS 38668

DATED: June 19, 2020

                                           ___/s/William L. Fava _____
                                           WILLIAM L. FAVA
                                           Chapter 7 Trustee


P.O. Box 783
Southaven, MS 38671
(662) 536-1116
